Citation Nr: 1134685	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to March 1979 and from November 1986 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss, and evaluated the disability as noncompensable, effective April 21, 2006.

In August 2007, the RO granted a 10 percent rating for bilateral hearing, effective April 21, 2006.

In an October 2008 statement, received at the Board in November 2008, the Veteran indicated that he wished to withdraw his request for a Travel Board hearing scheduled for that month.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

The Veteran's appeal was remanded by the Board in May 2011.



FINDING OF FACT

Since April 21, 2006, the Veteran's has had, at worst, Level II hearing loss in the right ear and Level III hearing loss in the left ear.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of such prejudice in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  

In December 2007, the Veteran reported that he had a pending hearing examination within the next several months, and in an April 2011 statement to the Board, the Veteran's representative requested that the results of that test and treatment records for the Veteran be obtained.  In accordance with the Board's May 2011 remand, the appeals management center (AMC) sent the Veteran a letter in June 2011, requesting that he submit any treatment for his hearing loss disability since April 2006 and records of a 2008 audiology examination, or that he complete an authorization and release form for the doctors so that VA could attempt to obtain the records on his behalf.  The Board's May 2011 remand also sought to afford the Veteran a new examination.  

In a June 2011 statement, the Veteran indicated that he had not had any civilian treatment for hearing loss.  See June 2011 VA Form 21-4142, Authorization and Consent to Release Information.  He has not submitted authorizations to obtain additional records or the records themselves.  The Veteran was afforded a June 2011 examination that yielded the finding necessary to rate the Veteran's disability.  The AMC's efforts substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided VA audiological examinations in July 2006 and April 2007.  There is no evidence of a change in the disability since the June 2011 examination.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The July 2006 examiner noted the Veteran's reports of difficulty hearing the television, certain telephone ring tones and certain high frequency sounds; the April 2007 examiner noted his report of difficulty hearing conversations; and the June 2011 examiner noted the Veteran's report that his hearing loss had a significant effect on his employment.  Accordingly, the Board finds that the examiners fully considered the functional effects of his hearing loss.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85 (2010).  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010).

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a Veteran takes issue with the initial rating assigned when service connection is granted for a particular disability, the Board must evaluate the relevant evidence since the effective date of the award and may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The Veteran was afforded a VA audiological examination in July 2006.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	30	55	55	60	50
Left (db):	20	60	60	70	52.5

Speech audiometry results revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The diagnosis was moderate-severe high frequency sensorineural hearing loss bilaterally.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level I in the right and left ears.  See 38 C.F.R. § 4.85, Table VI (2010).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

Outpatient treatment records from the VA Medical Center in Columbia, South Carolina dated from November 2006 to February 2007 show that the Veteran was noted to have a significant communication disorder due to hearing loss, and that he was issued hearing aids.

The Veteran was afforded another VA audiological examination in April 2007.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	35	55	60	65	53.75
Left (db):	20	60	70	75	56.25

Speech audiometry results revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  The diagnosis was normal to severe bilateral sensorineural hearing loss

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level IV in the right and left ears.  See 38 C.F.R. § 4.85, Table VI (2010).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.

Private treatment records from Greer Ear Nose and Throat show that the Veteran was given an audiology examination in August 2007.  While the speech reception thresholds are consistent with those found on VA examinations, speech discrimination was not tested with words.  Hence, the test does not meet the requirements of 38 C.F.R. § 4.85 for a valid examination.  Under that regulation, speech discrimination must be tested using the Maryland CNC word list.  

The most recent measurements of the Veteran's hearing ability in the record come from the VA audiological examination conducted in June 2011, in accordance with the Board's May 2011 remand.  The evaluation produced the following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	50	65	65	51.25
Left (db):	20	65	75	80	60

Speech recognition ability of 84 percent in the right ear and 84 percent in the left ear was reported.  The diagnosis was normal to moderately severe sensorineural hearing loss on the right, and normal to severe sensorineural hearing loss on the left.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level II in the right and level III in the left ear.  See 38 C.F.R. § 4.85, Table VI (2010).  Level II hearing in one ear with Level III hearing in the other ear does not warrant more than a 10 percent rating, according to Table VII at 38 C.F.R. § 4.85.   

Accordingly, there has been no point in the appeal period when the disability met or approximated the criteria for a rating in excess of 10 percent.  The Board has considered whether a "staged" rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, however, does not support assigning different percentage disability ratings during the period in question.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2010).

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  The Veteran claimed during his June 2011 VA audiology examination that his hearing disability has significant effects on his occupation.  However, he has not submitted any evidence of loss of employment or time lost from work due to his hearing loss.  The rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2010).  Accordingly, the Board finds that the impact on employment is contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case there is no evidence of unemployability.  During the July 2006 audiological examination, the Veteran reported that he had mainly worked in retail following his discharge from the military, and that he was working as a truck driver at that time.  He again reported that he was working as a truck driver during the April 2007 audiological examination.  During his June 2011 VA audiological examination, the examiner did not indicate whether the Veteran was employed or not.  

The Veteran reported that his hearing loss had significant effects on his employment, which indicates that he remains gainfully employed.  He has not reported that he was unemployable due to the disability.  There is also no allegation or evidence of unemployability due to the Veteran's hearing loss disability elsewhere in the record.  Accordingly, the Board finds that further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a higher initial rating for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


